FILED
                                                                      United States Court of Appeals
                      UNITED STATES COURT OF APPEALS                          Tenth Circuit

                            FOR THE TENTH CIRCUIT                          September 2, 2020
                        _________________________________
                                                                         Christopher M. Wolpert
                                                                             Clerk of Court
 GRETCHEN CARLY BERG,

       Petitioner - Appellee,

 v.                                                          No. 20-4046
                                                       (D.C. No. 2:19-rf-00992)
 MIGUEL DAVID GEDO,                                           (D. Utah)

       Respondent - Appellant.
                      _________________________________

                            ORDER AND JUDGMENT*
                        _________________________________

Before MATHESON, KELLY, and EID, Circuit Judges.**
                  _________________________________

      Respondent-Appellant Miguel David Gedo appeals from the district court’s

restricted-filer case review order declining to open a new district court case. 1 Rawle 3.

Mr. Gedo had been placed on filing restrictions such that the district court will not

file his pleadings if they are duplicative or are legally frivolous. Id. Here, Mr. Gedo

attempted to remove a Utah state district court case in which his former wife sought a

protective order against him.



      *
         This order and judgment is not binding precedent, except under the doctrines
of law of the case, res judicata, and collateral estoppel. It may be cited, however, for
its persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
       **
          After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist in the determination of
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument.
       On appeal, Mr. Gedo argues that removal of the underlying state-court case

was proper under 28 U.S.C. § 1443 (civil rights removal) and that (1) he is not

represented by counsel, (2) application of the restricted filing order deprives him of

due process, (3) the restricted filing order deprives him of his rights under the Utah

Constitution, (4) the state court has violated 28 U.S.C. § 1446(d) by continuing with

proceedings. We have reviewed the matter and conclude that the federal district

court plainly had no removal jurisdiction over this domestic relations matter. See

Johnson v. Mississippi, 421 U.S. 213, 219 (1975) (requirements for removal under

§ 1443). The district court did not abuse its discretion in applying its restricted filing

order. See Crownhart v. Graham, 809 F. App’x 553, 554 (10th Cir. 2020) (“A

district court’s application of a previously-imposed filing restriction is reviewed for

abuse of discretion.”).

        AFFIRMED. We DENY Mr. Gedo’s application to proceed without prepayment

of fees and remind him that he is responsible for any unpaid balance of the appellate

filing fee.


                                             Entered for the Court


                                             Paul J. Kelly, Jr.
                                             Circuit Judge




                                            2